DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2016/0233080) in view of Nakabayashi et al (US 2016/0215414).
Tanaka et al teaches a SiC substrate (wafer) where a threading dislocation density of threading dislocations exposed on a first surface (first main surface 10a) and 10b) have the same dislocation density (See Figs 2, 3 and 7; [0068]), which reads on a difference of 10% or less of the threading dislocation density of the surface with a higher threading dislocation density among the first surface and the second surface, and 90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density because the densities are the same which reads on 100% of the threading dislocations extending from a first surface to a second surface.
Tanaka et al teaches all of the limitations of claim 1, as discussed above, except Tanaka et al does not explicitly teach a density of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface is more than 0 threading dislocations and 1.5 threading dislocations/mm2 or less. Tanaka et al teaches a dislocation density of not more than 200/mm2 ([0072]) which overlaps the claimed range, however does not explicitly teach an embodiment with 1.5 threading dislocations/mm2 or less.
In a method of making SiC crystals Nakabayashi et al making a SiC single crystal ingot grown by a sublimation method and slicing wafers, wherein the wafers have a threading dislocation density of 500 dislocations per cm2 or less, which is equivalent 5 dislocations per mm2, and explicit examples with the threading dislocation density of 140, 130, 120 and 110 dislocations per cm2 (Table 4), which is equivalent to 1.4, 1.3, 1.2 and 1.1 dislocation per mm2 (Abstract; [0049]-[0086]).
2, as taught by Nakabayashi, because dislocations are undesirable and crystals with a dislocation of 1.1/mm2 are known in the art, and the range overlaps the ranged taught by Tanaka et al. Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 2, 4, 7, the combination of Tanaka et al and Nakabayashi teaches the same density (Tanaka [0068]), which reads on a difference of 0.
Referring to claim 6, the combination of Tanaka et al and Nakabayashi teaches a dislocation density of 1.1/cm2 (Nakabayashi Table 4).
Referring to claim 8, the combination of Tanaka et al and Nakabayashi teaches the same density (Tanaka [0068]), which reads on a difference of 0.
Referring to claim 9, this limitation is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). The combination of Tanaka et al and Nakabayashi teaches the claimed SiC wafer, as discussed above; therefore clearly suggests the claimed product. Furthermore, the combination of Tanaka et al and Nakabayashi teaches sublimation (Tanaka [0076], [0087]; Nakabayashi Abstract).

Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 2006/0118037) in view of Xu et al (US 2017/0321345), Nakabayashi et .
In a method of making a SiC single crystal, Powell et al teaches physical vapor transport (PVT) method of growing a bulk single crystal silicon carbide from a seed 20 in a crucible 12, wherein the growing single crystal 24 has the same diameter as the seed 20 ([0001]-[0013], [0023]-[0037]; Figs 1-2).
Powell et al teaches a PVT crystal growth, however does not explicitly teach isotherms in the crucible are parallel to each other, and slicing the ingot into wafers.
In a method PVT growth of SiC, Xu et al teaches a physical vapor transport (PVT) method of growing a bulk single crystal silicon carbide 6 from a seed 3 in a crucible 1, wherein flat isotherms 10 in the crucible are parallel to each other (See Fig 2; [0034]-[0059]). Xu et al teaches flat isotherms produce SiC boules having low levels of stress ([0050]). Xu et al also teaches the boule (ingot) is sliced into wafers which is used as seed is subsequent growth runs ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Powell et al by having parallel isotherms in the crucible and slicing the ingot into wafers, as taught by Xu et al, to produce low levels of stress and produce wafers suitable for use as seed crystals.
The combination of Powell et al and Xu et al teaches selecting the best seeds available (Xu Fig 5). However, the combination of Powell et al and Xu et al does not explicitly teach producing a seed with a surface density of threading dislocations of 1.5 threading dislocations/mm2 or less.
2 or less, which is equivalent 5 dislocations per mm2, and explicit examples with the threading dislocation density of 140, 130, 120 and 110 dislocations per cm2 (Table 4), which is equivalent to 1.4, 1.3, 1.2 and 1.1 dislocation per mm2 (Abstract; [0049]-[0086]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al and Xu et al by using a seed crystal with a surface density of threading dislocations of 1.5 threading dislocations/mm2 or less, as taught Nakabayashi et al, because use of the high quality seed with the fewer dislocation defects is known to produce crystal with fewer defects.
The combination of Powell et al, Xu et al and Nakabayashi et al does not teach a temperature gradient in a growth axis direction is about 50 K/cm.
In a method of SiC PVT growth, Snyder et al teaches an axial gradient transport with a source temperature set at 2100-2200°C and a seed temperature of 2050-2150°C to establish a gradient of 5-50°C/cm, and the process may be optimized with respect to gradient to achieve a high quality SiC growth ([0021]-[0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al, Xu et al and Nakabayashi et al by optimizing the axial temperature gradient to be 50 K/cm, which is within the known range taught by Snyder et al, to achieve a high quality growth, through routine experimentation of a result effective variable (MPEP 2144.05).

Tanaka et al teaches a SiC substrate (wafer) where a threading dislocation density of threading dislocations exposed on a first surface (first main surface 10a) and a threading dislocation density of threading dislocations exposed on a second surface (second main surface 10b) have the same dislocation density (See Figs 2, 3 and 7; [0068]), which reads on a difference of 10% or less of the threading dislocation density of the surface with a higher threading dislocation density among the first surface and the second surface, and 90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density because the densities are the same which reads on 100% of the threading dislocations extending from a first surface to a second surface. In regards to “90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density,” dislocation extend through the thickness of the wafer therefore to 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al, Xu et al, Nakabayashi et al and Snyder et al to produce a SiC wafer with a threading dislocation density of threading dislocations exposed on a first surface (first main surface 10a) and a threading dislocation density of threading dislocations exposed on a second surface (second main surface 10b) have the same dislocation density, as taught by Tanaka et al, to produce a uniform dislocation density substrate suitable for use as a seed (Tanaka [0068]).
Referring to claim 12, the combination of Powell et al, Xu et al, Nakabayashi et al and Snyder et al and Tanaka et al teaches a SiC seed made by sublimation (Tanaka [0068], [0073])

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 2006/0118037) in view of Xu et al (US 2017/0321345), Nakabayashi et al (US 2016/0215414), Snyder et al (US 2003/0037724) and Tanaka et al (US 2016/0233080), as applied to claim 5, and further in view of Seo et al (US 2007/0068449).
The combination of Powell et al, Xu et al and Danno teaches all of the limitations of claim 10, as discussed above, except Si is supplied into addition to SiC to a source of the crystal.
In a method of SiC sublimation, Seo et al teaches high purity Si powder may be added to a SiC source, and the crystallinity of the single crystal with Si powder is 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al, Xu et al and Danno by adding Si to the SiC source, as taught by Seo et al, to improve the crystallinity of the SiC single crystal. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 2006/0118037) in view of Xu et al (US 2017/0321345), Nakabayashi et al (US 2016/0215414), Snyder et al (US 2003/0037724) and Tanaka et al (US 2016/0233080), as applied to claim 5, and further in view of Yamamoto et al (JP 2008-169111), an English Abstract and computer translation (CT) are provided.
The combination of Powell et al, Xu et al and Danno teaches all of the limitations of claim 11, as discussed above, except a wall of the crucible is covered with a TaC member.
In a method of SiC sublimation, Yamamoto et al teaches an inner surface of a crucible is coated with TaC to eliminate the deviation and a variation factor of a sublimed composition of the raw material, which clearly suggest a TaC member covering a crucible (Abstract; CT [0007]-[0010]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al, Xu et al and Danno by coating a wall of the crucible with TaC member, as taught by Yamamoto et al to eliminate the deviation and a variation factor of a sublimed composition of the raw material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714